DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The drawings were received on 11/18/2020.  These drawings are accepted.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2020/0266576 A1 to Yang (hereinafter “Yang”) in view of US Patent No. 10,473,867 B2 to Tong et al (hereinafter “Tong”).
	Regarding claim 1, Yang discloses a waterproof optical fiber connector comprising: an SC-type connection member (900 in Fig. 3; paragraph [0063]); a connection element (120 in Fig. 3) including first external threads at a front end (121 in Fig. 3), rear second external threads (123 in Fig. 3), and a waterproof flange (122 in Fig. 3) on an outer surface between the first external threads and the second external threads; an internally threaded waterproof inner shell (400 in Fig. 3) put on the SC-type connection member (900 in Fig. 3) and threadedly secured to the first external threads (Fig. 18); a waterproof outer shell (600 in Fig. 3) put on a portion of the waterproof inner shell; and an internally threaded waterproof sleeve (110 in Fig. 3) threadedly secured to the second external threads (Fig. 18).
	However, Yang does not explicitly disclose that the outer shell includes external threads at a front end and threadedly secured to an internally threaded cap as claimed in the present application. On the other hand, internally threaded cap coupled to external threads of an outer shell is known in the art. For example, Tong discloses an optical fiber connector comprising such an internally threaded cap (500 in fig. 16a) coupled to external threads of an outer shell (310 in Fig. 16A) of a fiber optic connector. Tong explains that the use of such protective cap is advantageous and desirable because it allows for effective protection of fragile optical fiber connector ends, while allowing for repeatedly engageable/ disengageable cap mechanism. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Yang to have the outer shell that includes external threads at the front end and threadedly secured to an internally threaded cap as claimed in the present application.

	 Regarding claim 4, Yang discloses wherein the waterproof inner shell includes a sealing ring (131 in Fig. 3) on an outer surface, the sealing ring urging against the flange (clearly shown in Fig. 18).
	Regarding claim 5, Yang discloses a compression spring at the rear end of the waterproof sleeve (110 in Fig. 3- compression spring is not separately labeled but clearly shown in Fig. 3).
	Regarding claim 6, Yang discloses an optical fiber connector according to claim 1 as already discussed above. However, it does not explicitly disclose that the bore of the SC type connection member is in the range between 5mm to 6mm as claimed in the present application. On the other hand, such bore size is well known and common in the SC type connector art. One of ordinary skill in the art would readily recognize such a bore size to be advantageous and desirable since it would make the optical fiber connector compatible to widely accepted industry standard connection arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Yang to have the SC type connection member having a bore size between 5mm to 6mm in the manner claimed in the present application.
	 Regarding claim 7, Yang discloses wherein the waterproof outer shell including knurls on the outer surface (621 or 622 in Fig. 8a).
	Regarding claim 8, Yang discloses a hollow cylindrical fastener (134 in Fig. 3) urging onto a rear end of the SC type connection member (see Fig. 18).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US Patent Application Publication US 2018/0321447 A1 to Takano et al. (hereinafter “Takano”).
Regarding claim 2, Yang discloses an optical fiber connector according to claim 1 as already discussed above. However, it does not explicitly disclose the inner shell having a lengthwise groove on the inner surface for having a lengthwise projection of the SC type connection member secured therein, as claimed in the present application. On the other hand, such features are known in the art. For example, Takano discloses a fiber optic connector comprising an SC type connection member (100+308 combined in Fig. 5A) comprising a lengthwise projection (310 in Fig. 5A) secured in a lengthwise groove (312 in Fig. 5A) of an inner shell of the fiber optic connector. Such features would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for secure placement of the SC type connection member within the inner shell and prevents any accidental movement which may cause misalignment during connector mating. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Yang to have the inner shell having a lengthwise groove on the inner surface for having a lengthwise projection of the SC type connection member secured therein, as claimed in the present application.
Regarding claim 3, Yang in view of Takano renders the claimed limitations of claim 2 obvious as discussed above. However, Takano does not explicitly disclose that the groove includes an inclined guide surface, in the manner claimed in the present application. On the other hand, such an inclined surface is well known and commonly used in the fiber optic connector art. Inclined surfaces are well known to facilitate mechanical coupling of connectors by reducing alignment tolerance for insertion movement during coupling. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Yang and Takano to have the groove including an inclined guide surface, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874